EXHIBIT 10.12

AGREEMENT AND
MUTUAL WAIVER AND RELEASE

This Agreement and Mutual Waiver and Release (“Agreement”) is entered into
effective as of the 26th day of September 2008 (the “Effective Date”) by and
between AE Biofuels, Inc., a Nevada corporation (“AEB”) of the first part and
TIC – The Industrial Company, a Delaware corporation (“TIC”) of the second part.
TIC and AEB are referred to individually as a “Party” and collectively as the
“Parties.”

Recitals

A.

Pursuant to the terms of a Unit Purchase Agreement dated January 18, 2006 (the
“Purchase Agreement”), TIC acquired one million units in American Ethanol, LLC
(the “Original Shares”). AEB is the successor in all respects to American
Ethanol, LLC. As a result of various corporate actions and stock splits, the
Original Shares have been converted into four million shares of the common stock
of AEB (the “Shares”). The Shares are represented by AEB stock certificate
number 227-9, dated December 18, 2007 (the “Certificate”). AEB has agreed to
purchase the Shares from TIC and TIC has agreed to convey the Shares to AEB all
as more particularly provided in this Agreement.

B.

TIC and American Ethanol, LLC (together with Delta-T Corporation) previously
entered into a Strategic Alliance Agreement dated as of January 18, 2006 (the
“Alliance Agreement”). AEB is the successor to American Ethanol, LLC with
respect to all of its rights and obligations under the Alliance Agreement. The
Parties wish to confirm that the Alliance Agreement and all obligations and
liabilities under it have terminated.

C.

TIC and AEB previously entered into a Services Agreement dated as of March 1,
2006 (the “Original Agreement”) and as subsequently amended by a First Amendment
executed on approximately November 1, 2006 (the “First Amendment”). (The
Original Agreement as amended by the First Amendment is referred to as the
“Services Agreement”). The Parties wish to confirm that the Services Agreement
and all obligations and liabilities under it have terminated.

D.

TIC performed various services for the benefit of AEB under the Services
Agreement and received compensation from AEB for such services. TIC and AEB have
agreed to release each other from all liability and claims arising from the
Services Agreement and any services provided pursuant to it. TIC currently holds
$234,419.00 as a result of dealings with AEB pursuant to the terms of the
Services Agreement (the “Remaining Funds”). The Remaining Funds will be applied
to the purchase price of the Shares.

NOW, THEREFORE, in consideration of the mutual promises, covenants and
conditions stated in this Agreement, the Parties agree as follows:

1.0

Sale And Purchase Of Shares.











--------------------------------------------------------------------------------

1.1

Purchase. TIC agrees to sell to AEB and AEB agrees to purchase from TIC all of
the Shares.

1.2

Purchase Price. The consideration for the conveyance of the Shares shall be the
amount set forth in Section 1.3 (the “Purchase Price”), payable as provided
below, as well as the other agreements of the Parties set out in this Agreement.

1.3

Conveyance of Shares.

A. Within five business days of the mutual execution and delivery of this
Agreement, TIC shall execute and deliver to Sean R. O’Halloran (“O’Halloran”) as
counsel for AEB (i) a fully executed stock assignment in the form of Exhibit A
attached to this Agreement for 1,880,000 of the Shares (the “Initial Shares”),
and (ii) the Certificate. O’Halloran shall within five business days of his
receipt of such materials return to TIC a new certificate for the remaining
balance of the Shares in the amount of 2,120,000 (the “Remaining Shares”) as
properly issued by AEB (the “Second Certificate”). The Purchase Price for the
Initial Shares shall be $0.125 per Share, or a total of $234,419.00, which shall
be paid by TIC’s retention of the Remaining Funds.

B. AEB shall purchase the Remaining Shares represented by the Second Certificate
on or before December 30, 2008. The Purchase Price for the Remaining Shares
shall be an amount equal to $265,581.00. To complete such purchase, AEB shall
give notice to TIC that it intends to complete the purchase of the Remaining
Shares and within 24 hours of such notice, shall wire to TIC the Purchase Price
for the Remaining Shares. Within five business days of its receipt of the wired
Purchase Price funds for the Remaining Shares, TIC shall execute and deliver to
O’Halloran (i) a fully executed stock assignment in the form of Exhibit A
attached to this Agreement for the Remaining Shares, and (ii) the Second
Certificate.

C. If AEB does not pay the Purchase Price for the Remaining Shares on or before
December 30, 2008, AEB shall be in default and, in addition to all other rights
and remedies of TIC, default interest shall begin accruing on the Purchase Price
for the Remaining Shares as of January 1, 2008 at an annual rate of eighteen
percent (18%) until the Purchase Price for the Remaining Shares (including all
accrued interest) is paid in full. AEB acknowledges that remedies at law may be
inadequate to protect TIC against the failure of AEB to perform under the terms
of this Agreement and, without prejudice to any other rights and remedies
otherwise available, AEB agrees to the granting of equitable relief, including
injunctive relief and specific performance, in favor of TIC for purpose of
enforcing this Agreement and without proof of actual damages.

2.0

General Releases

2.1

Termination of Alliance and Services Agreement. The Parties acknowledge and
agree that both the Alliance Agreement and the Services Agreement have been
terminated and no further liabilities, obligations or duties exist thereunder on
behalf of either Party.





2




--------------------------------------------------------------------------------

2.2

AEB on its own behalf and on behalf of its corporate parents, subsidiaries,
affiliates, successors, predecessors, assigns, agents, employees, principals,
owners, representatives, officers and directors, hereby waive and release all
rights, claims, demands, costs, expenses, liabilities, lawsuits, losses,
payments, debts and causes of action, whether known or unknown, and whether
existing now or at any time prior to the Effective Date of this Agreement, and
whether arising in contract, tort or otherwise, against TIC and its parents,
subsidiaries, affiliates, successors, predecessors, assigns, agents, employees,
attorneys, representatives, officers and directors arising from or relating to
the Alliance Agreement, the Services Agreement or any services TIC provided to
or was to have provided to AEB.

2.3

TIC on its own behalf and on behalf of its corporate parents, subsidiaries,
affiliates, successors, predecessors, assigns, agents, employees, principals,
owners, representatives, officers and directors, hereby waives and releases all
rights, claims, demands, costs, expenses, liabilities, lawsuits, losses,
payments, debts and causes of action, whether known or unknown, and whether
existing now or at any time prior to the Effective Date of this Agreement, and
whether arising in contract, tort or otherwise, against AEB and their respective
parents, subsidiaries, affiliates, successors, predecessors, assigns, agents,
employees, principals, owners, attorneys, representatives, officers and
directors arising from or relating to the Alliance Agreement, the Services
Agreement, or any obligations owed by AEB to TIC.

2.4

Notwithstanding the terms of this Section 2.0, no provision of this Agreement
shall waive or release or shall be construed to waive or release the rights,
duties, obligations, representations and warranties created by or arising out of
this Agreement.

3.0

Warranties and Representations

3.1

AEB makes the following warranties and representations to and for the benefit of
TIC:

A.

AEB is a corporation validly existing and in good standing under the laws of its
jurisdiction of incorporation.

B.

AEB has all requisite corporate power and authority to enter into, deliver and
perform this Agreement and to consummate the transactions contemplated herein.
The execution, delivery and performance of this Agreement and the consummation
of the transactions contemplated herein, have been, or will be, duly authorized
by all necessary corporate action. This Agreement has been duly executed and
delivered by AEB and constitutes its valid and legally binding obligation,
enforceable in accordance with its terms.

C.

No approval, order, consent of or filing with any governmental authority is
required on the part of AEB, in connection with the execution, delivery and
performance of this Agreement or any other documents and agreements to be
delivered under this Agreement or the performance of AEB’s obligations under
this Agreement or any other documents and agreements to be delivered under this
Agreement.





3




--------------------------------------------------------------------------------

3.2

TIC makes the following warranties and representations to and for the benefit of
AEB:

A.

TIC is a corporation validly existing and in good standing under the laws of its
jurisdiction of incorporation.

B.

TIC has all requisite corporate power and authority to enter into, deliver and
perform this Agreement and to consummate the transactions contemplated herein.
The execution, delivery and performance of this Agreement and the consummation
of the transactions contemplated herein, have been, or will be at Closing, duly
authorized by all necessary corporate action. This Agreement has been duly
executed and delivered by TIC and constitutes its valid and legally binding
obligation, enforceable against TIC in accordance with its terms.

C.

No approval, order, consent of or filing with any governmental authority is
required on the part of TIC, in connection with the execution, delivery and
performance of this Agreement or any other documents and agreements to be
delivered under this Agreement or the performance of the TIC’s obligations under
this Agreement or any other documents and agreements to be delivered under this
Agreement.

4.0

Miscellaneous

4.1

This Agreement shall be governed and controlled by the laws of the State of
California, without giving effect to its conflict of law principles and each
party irrevocably and unconditionally submits to the exclusive jurisdiction of
the courts of the State of California and all courts competent to hear appeals
therefrom.

4.2

Each Party acknowledges that it has read this Agreement, has participated in its
negotiation, understands its contents, and has had the opportunity to consult
with legal counsel concerning this Agreement, and further agrees that this
Agreement shall not be construed more strictly against one Party.

4.3

The Parties agree that this Agreement is a compromise and settlement of disputed
claims and shall not be deemed or construed to be an admission regarding any
Party’s claims.

4.4

The illegality or unenforceability of any provision or any part of any provision
of this Agreement as determined by a court of competent jurisdiction shall not
affect or impair the validity, legality or enforceability of any other provision
or part of this Agreement.

4.5

This Agreement sets forth the entire agreement of the Parties regarding the
subject matter hereof and supercedes any and all prior agreements or
understandings between the Parties regarding the subject matter hereof. This
Agreement may not be amended, cancelled, revoked or otherwise modified except by
a written agreement signed by both of the Parties.

4.6

The Parties agree that the terms of this Agreement shall remain confidential,
and neither Party shall make any disclosure of its terms and conditions to any
third party or entity, other than for accounting, tax, financing, insurance and
surety review purposes, or as may be





4




--------------------------------------------------------------------------------

required by law; or unless a Party seeks to enforce this Agreement because of a
claimed breach hereof. Nothing in this paragraph, however, shall prohibit the
Parties from disclosing that disputes existing between them have been settled.
The parties acknowledge that AEB is legally required to disclose material
aspects of this Agreement in its public filings with the Securities and Exchange
Commission.

4.7

Each Party warrants that it has not assigned any rights or obligations under the
Alliance Agreement or Services Agreement and that it has full power and
authority to enter into and execute this Agreement.

4.8

This Agreement shall be binding upon, shall inure to the benefit of and shall be
enforceable by, each of the Parties and their respective agents, heirs,
employees, affiliates, successors and assigns.

4.9

The terms of this Agreement shall be specifically enforceable by the Parties.
Should either party employ an attorney or attorneys to enforce any of the
provisions hereof or of any instrument or document given or delivered pursuant
to this Agreement, or to protect its interest in any matter arising under this
Agreement or any instrument or document given or delivered pursuant to this
Agreement, or to recover damages for the breach of this Agreement or any
instrument or document given or delivered pursuant to this Agreement or to seek
specific performance of this Agreement, the nonprevailing party in any action
pursued in courts of competent jurisdiction agrees to pay the prevailing party
all reasonable costs, damages and expenses, including attorneys’ fees and court
costs and costs of discovery and paralegals, expended or incurred in connection
therewith.

4.10

This Agreement may be executed in counterparts, but shall not be and become
effective until signed by both Parties on one or more counterparts. When all
counterparts have been executed, they shall have the same effect as if the
Parties had executed a single instrument. Transmission of an executed
counterpart of this instrument by telecopier or by electronic pdf file shall be
deemed to constitute due and sufficient delivery of such counterpart.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

 

 

TIC - THE INDUSTRIAL COMPANY

 

AE BIOFUELS, INC.

[exhibit1012002.gif] [exhibit1012002.gif]

- President/CEO

 

[exhibit1012004.gif] [exhibit1012004.gif]

By: (signature and title)

 

By: (signature and title)

 

 

 

[exhibit1012006.gif] [exhibit1012006.gif]

 

[exhibit1012008.gif] [exhibit1012008.gif]

Printed Name

 

Printed Name

 

 

 

 

 

Chairman/CEO





5




--------------------------------------------------------------------------------

Exhibit A
To
Agreement and
Mutual Waiver and Release
(Stock Assignment)

STOCK ASSIGNMENT AND POWER

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, TIC – The Industrial Company, a Delaware corporation
(“Assignor”) does hereby sell, transfer, convey and assign unto
___________________________ (“Assignee”), all of Assignor’s right, title and
interest in and to _______________________ (________) shares of capital stock
(the “Stock”) of AE Biofuels, Inc., a Nevada corporation (the “Corporation”).

Assignor does hereby irrevocably appoint the Secretary of the Corporation as
attorney-in-fact to transfer the Stock on the books and records of the
Corporation with full power of substitution in the premises.

IN WITNESS WHEREOF, this Stock Assignment Power is executed by Assignor as of
_________________, 2008.

 

 

 

ASSIGNOR:

 

 

 

TIC – The Industrial Company

 

 

 

By:

 

 

 

 

 

Title:

 

 








6


